Judgment, Supreme Court, Bronx County, rendered December 5, 1972, convicting defendant, after a jury trial, of attempted murder and possession of a weapon as a felony, and sentencing him to an indeterminate term of imprisonment not exceeding 25 years, unanimously reversed, on the law, insofar as it imposes sentence and the case remitted to Supreme Court, Bronx County, for resentence; and otherwise affirmed. On the record before us, there was an effective waiver of defendant’s right to be present during the trial and at sentencing. However, it appears that sentence was pronounced before receipt of the probation report required by the statute. (CPL 390.20, subd 1.) Accordingly, we remand for resentence only, in accordance with the statutory mandate. Concur—Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.